City of San Antonio, Mayor
                                                                Julian Castro, in his official
                                                                  capacity, and Fire Chief
                                                                        Charles N /s


                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 23, 2014

                                   No. 04-14-00573-CV

                           Christopher CASALS and Eric Jones,
                                        Appellants

                                             v.

          CITY OF SAN ANTONIO, Mayor Julian Castro, in his official capacity,
                        and Fire Chief Charles N. Hood,
                                   Appellees

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-18854
                     Honorable Solomon Casseb, III, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to file Brief is hereby GRANTED. The
Appellant’s Brief is due December 11, 2014.


                                                  ___________________________________
                                                  Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court